Case 8:18-cv-00763-JVS-KES Document 51 Filed 08/26/19 Page 1 of 2 Page ID #:721



 Jeremy Branch – Bar #303240
 The Law Offices of Jeffrey Lohman, P.C.
 4740 Green River Road, Suite 310,
 Corona, CA 92880
 Tel. (866) 329-9217 ext. 1009
 Fax: (657) 246-1312
 Email: JeremyB@jlohman.com
 Attorney fo Plaintiff, RALPH SALAZAR


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

 RALPH SALAZAR,                                       Case No: 8:18-cv-00763-JVS-KES

                  Plaintiff,
                                                      ELECTRONICALLY FILED
 v.

 NAVIENT SOLUTIONS, INC.,

                  Defendants.


                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

           Plaintiff, Ralph Salazar (“Plaintiff”), and Defendant Navient Solutions, LLC f/k/a

 Navient Solutions, Inc., (“Defendant”), pursuant to Federal Rule of Civil Procedure

 41(a)(1)(A)(ii), hereby stipulate to the dismissal of all of Plaintiff’s claims in this action against

 Defendant WITH PREJUDICE, with each party to bear its own costs and fees.

  JOINTLY SUBMITTED BY:

      /s/ Dennis N. Lueck, Jr. (with permission)      /s/ Jeremy E. Branch
      Dennis N. Lueck, Jr.                            Jeremy E. Branch
      Hinshaw and Culbertson LLP                      The Law Offices of Jeffrey Lohman, P.C.
      633 West 5th Street 47th Floor                  4740 Green River Road, Suite 310
      Los Angeles, CA 90071                           Corona, CA 92880
      Telephone: 213-680-2800                         T: 866-329-9217 ext. 1009
      Facsimile: 213-614-7399                         F: 657-246-1312
      COUNSEL FOR DEFENDANT                           E: jeremyb@jlohman.com
                                                      COUNSEL FOR PLAINTIFF




                                                                                        304241479v1 1002513
Case 8:18-cv-00763-JVS-KES Document 51 Filed 08/26/19 Page 2 of 2 Page ID #:722



                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of August 2019, I electronically filed the foregoing

 Stipulation of Dismissal using the CM/ECF System, which will notify all registered parties.


 Dennis N. Lueck, Jr.
 Hinshaw and Culbertson LLP
 633 West 5th Street 47th Floor
 Los Angeles, CA 90071
 Telephone: 213-680-2800
 Facsimile: 213-614-7399
 COUNSEL FOR DEFENDANT

 Ashley Marie Brettingen
 Hinshaw and Culbertson LLP
 11601 Wilshire Boulevard Suite 800
 Los Angeles, CA 90025
 Telephone: 310-909-8000
 Facsimile: 310-909-8001
 COUNSEL FOR DEFENDANT


                                                      /s/ Jeremy E. Branch
                                                      Jeremy E. Branch
                                                      The Law Offices of Jeffrey Lohman, P.C.
                                                      4740 Green River Road, Suite 310
                                                      Corona, CA 92880
                                                      T: 866-329-9217 ext. 1009
                                                      F: 657-246-1312
                                                      E: jeremyb@jlohman.com
                                                      Attorney fo Plaintiff, RALPH SALAZAR




                                                 2
                                                                                    304241479v1 1002513
